Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
Examiner notes Applicant has overcome all outstanding 112(b) rejections. 
Claim Objections
Claims 16, 22, and 42-43 are objected to for containing otherwise allowable subject matter, yet being written in dependent format. Claims 16, 21-22, and 42-43 would be allowable if rewritten in independent format. Appropriate action is required. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-15, 17-21, 23-34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yves et al. (WO2013011436 with reference to machine translation via EspaceNet, hereinafter referred to as Yves).
Regarding claim 1, Yves discloses a sintered bead (See Yves at [0021] from machine translation via EspaceNet, disclosing a novel sintered particle, preferably in the form of a ball) with the following crystal phases, in percentages by mass based on crystal phases and for a total of 100% 25% ≤ Zircon, or "Z1", ≤ 94% (see Yves at [0029] from machine translation via EspaceNet, disclosing a sintered ball with 32% < zircon < 80%) 4% ≤ stabilized zirconia + stabilized halfnia, or "Z2", ≤ 61% (see Yves at [0031] from machine translation via EspaceNet, disclosing a 2 + HfO2, or "Z4", ≤ 83.4% HfO2 ≤ 2 % (see Yves at [0023] from machine translation via EspaceNet, disclosing a sintered ball with 22% <ZrO2 + HfO2 <55%, with HfO2 <2%) 10.6% ≤ SiO2 ≤ 34.7% (see Yves at [0024] from machine translation via EspaceNet, disclosing a sintered ball with 14% < SiO2 <35%) Al2O3 ≤ 50% (see Yves at [0025] from machine translation via EspaceNet, disclosing a sintered ball with 6% < Al2O3 <60%) 0% ≤ Y2O3, or "Z5" (see Yves at the Table on Page 19 of the Original Document, Example 1, disclosing a sintered sphere which contains 1.05% Y2O3) 0% ≤ CeO2, or "Z6" (see Yves at the Table on Page 19 of the Original Document, Example 1, disclosing a sintered sphere which contains 0% CeO2) 0.3% ≤ CeO2 + Y2O3 ≤ 19% (see Yves at the Table on Page 19 of the Original Document, Example 1, disclosing a sintered sphere which contains 2O3), provided that (1) CeO2 + 3.76*Y2O3 ≥ 0.128*Z, and (2) CeO2 + 1.3*Y2O3 ≤ 0.318*Z with Z=Z4+Z5+Z6-(0.67*Z1*(Z4+Z5+Z6)/(0.67*Z1+Z2+Z3)) (see Yves at the Table on Page 19 of the Original Document, Example 1, disclosing a sintered sphere which contains 1.05% Y2O3 and 0% CeO2, a Z1 value of 76, a Z3 value of 0, a Z4 value of 47.5, a Z5 value of 1.05, and a Z6 value of 0. Examiner notes that this example of Yves does not explicitly disclose a Z2 value for the total amount of stabilized zirconia + stabilized halfnia, however, Yves teaches that the sintered balls contain less than 9% of stabilized zirconia + stabilized halfnia. Examiner notes that, when taken at 8% stabilized zirconia + stabilized halfnia as disclosed by Yves, the Z2 value is 8. This provides a Z value of Z=Z4+Z5+Z6-(0.67*Z1*(Z4+Z5+Z6)/(0.67*Z1+Z2+Z3)) = 47.5+1.05+0-(0.67*76*(47.5+1.05+0)/(0.67*76+8+0)) = approximately 6.59. Examiner notes that when Z = 6.59, the condition of (1) is CeO2 + 3.76*Y2O3 = 0+3.76*1.05 = 3.948, which Examiner notes is within the claimed range of greater than 0.128*Z = 0.128*6.59 = 0.844. Examiner also notes that when Z = 6.59, the condition of (2) is CeO2 + 1.3*Y2O3 = 0+1.3*1.05 = 1.365, which is within the claimed range of less than 0.318*Z = 0.318*6.59 = 2.096.); MgO ≤ 5% (see Yves at [0026] from machine translation via EspaceNet, disclosing a sintered ball with 0.5% < MgO <6%) CaO ≤ 2% (see Yves at [0060] from machine translation via EspaceNet, 2, HfO2, SiO2, Al2O3, MgO, CaO, CeO2, and Y2O3 < 5.0% (see Yves at [0026] from machine translation via EspaceNet, disclosing a sintered ball with less than 9.0% of other oxides).
Regarding claim 2, Yves discloses the sintered bead as claimed claim 1 wherein Al2O3 <= 35% (see Yves at [0025] from machine translation via EspaceNet, disclosing a sintered ball with 6% < Al2O3 <60%) 37% <= ZrO2 + HfO2 (see Yves at [0023] from machine translation via EspaceNet, disclosing a sintered ball with 22% <ZrO2 + HfO2 <55%) and 12.6% <= SiO2 in percentages by mass based on oxides (see Yves at [0024] from machine translation via EspaceNet, disclosing a sintered ball with 14% < SiO2 <35%) and having a corundum content of 40% or less (see Yves at [0032] from machine translation via EspaceNet, disclosing a sintered ball with 4% < corundum < 57%) and a zircon content of 31% or more in percentages by mass based on the total amount of crystal phases (see Yves at [0029] from machine translation via EspaceNet, disclosing a sintered ball with 32% < zircon < 80%).
Regarding claim 3, Yves discloses 50% <= ZrO2+HfO2 (see Yves at [0023] from machine translation via EspaceNet, disclosing a sintered ball with 22% <ZrO2 + HfO2 <55%) and/or SiO2 > 14% (see Yves at [0024] from machine translation via EspaceNet, disclosing a sintered ball with 14% < SiO2 <35%) and/or Al2O3 > 2O3 <60%) and/or MgO > 0.1% (see Yves at [0026] from machine translation via EspaceNet, disclosing a sintered ball with 0.5% < MgO <6%) and/or CaO > 0.1% (see Yves at [0060] from machine translation via EspaceNet, teaching that in one embodiment, the "other oxides" comprise more than 0.1% of CaO).
Regarding claim 4, Yves discloses 25% > Al2O3 > 10% (see Yves at [0025] from machine translation via EspaceNet, disclosing a sintered ball with 6% < Al2O3 <60%).
Regarding claim 5, Yves discloses the sintered bead as claimed in claim 1, wherein 1.0% > MgO > 0.15% (see Yves at [0026] from machine translation via EspaceNet, disclosing a sintered ball with 0.5% < MgO <6%). 
Regarding claim 6, Yves discloses the sintered bead as claimed in claim 1, wherein 1.0% > CaO > 0.2% (see Yves at [0060] from machine translation via EspaceNet, teaching that in one embodiment, the "other oxides" comprise more than 0.1% of CaO).
Regarding claim 7, Yves discloses the sintered bead as claimed in claim 1, wherein the CeO2+Y2O3 content is greater than 2.2% in percentages by mass based on oxides (see Yves at [0059] from machine translation via EspaceNet, disclosing that the Y2O3
Regarding claim 8, Yves discloses (see Yves at [0059] from machine translation via EspaceNet, disclosing that the Y2O3 content is preferably less than 3.0 % by mass based on oxides, which is close to touching the claimed range). A prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. (see MPEP 2144.05(I), second paragraph).
Regarding claim 9, Yves discloses CeO2 + 2.39*Y2O3 >= 0.212*Z (see Yves at the Table on Page 19 of the Original Document, Example 1, disclosing a sintered sphere which contains 0% CeO2) and (see Yves at the Table on Page 19 of the Original Document, Example 1, disclosing a sintered sphere which contains 1.05% Y2O3, which, with a Z value of 6.59 as provided in the Claim 1 section above, provides CeO2 + 2.39*Y2O3 >= 0.212*Z of 0 + 2.39*1.05 >= 0.212*6.59 which provides 2.51 >= 1.40, which Examiner notes is a true statement).
Regarding claim 10, Yves discloses CeO2 + 1.84*Y2O3 >= 0.224*Z (see Yves at the Table on Page 19 of the Original Document, Example 1, disclosing a sintered sphere which contains 0% CeO2) and (see Yves at the Table on Page 19 of the Original Document, Example 1, disclosing a sintered sphere which contains 1.05% Y2O3, which, with a Z value of 6.59 as provided in the Claim 1 section above, provides CeO2 + 1.84*Y2O3
Regarding claim 11, Yves discloses CeO2 + 1.76Y2O3 >= 0.229*Z (see Yves at the Table on Page 19 of the Original Document, Example 1, disclosing a sintered sphere which contains 0% CeO2) and (see Yves at the Table on Page 19 of the Original Document, Example 1, disclosing a sintered sphere which contains 1.05% Y2O3, which, with a Z value of 6.59 as provided in the Claim 1 section above, provides CeO2 + 1.76*Y2O3 >= 0.229*Z of 0 + 1.76*1.05 >= 0.229*6.59 which provides 1.85 >= 1.51, which Examiner notes is a true statement).
Regarding claim 12, Yves discloses the CeO2 + Y2O3 content is less than 15.5%, in percentages by mass based on oxides (see Yves at the Table on Page 19 of the Original Document, Example 1, disclosing a sintered sphere which contains 1.05% Y2O3). 
Regarding claim 13, Yves discloses the CeO2 + Y2O3 content is less than 11.6%, in percentages by mass based on oxides (see Yves at the Table on Page 19 of the Original Document, Example 1, disclosing a sintered sphere which contains 1.05% Y2O3). 
Regarding claim 14, Yves discloses CeO2 + 1.4*Y2O3 <= 0.259*Z (see Yves at the Table on Page 19 of the Original Document, Example 1, disclosing a sintered sphere which contains 0% CeO2) and (see Yves at the Table on Page 19 of the Original Document, Example 1, disclosing a sintered sphere which contains 1.05% Y2O3, which, with a Z value of 6.59 as provided in the Claim 1 section 2O3 <= 0.259*Z of 0 + 1.4*1.05 <= 0.259*6.59 which provides 1.47 <= 1.71, which Examiner notes is a true statement).
Regarding claim 15, Yves discloses the CeO2 content is less than 0.2%, preferably less than 0.1% (see Yves at the Table on Page 19 of the Original Document, Example 1, disclosing a sintered sphere which contains 0% CeO2).
Regarding claim 17, Yves discloses the content of oxides other than ZrO2, HfO2, SiO2, Al2O3, Y2O3, CeO2, CaO, MgO is less than 2%, in percentages by mass based on oxides (see Yves at the Table on Page 19 of the Original Document, Example 1, disclosing a sintered sphere with 1.23% of other oxides).
Regarding claim 18, Yves discloses the oxide content represents more than 99% of the total mass of said bead (see Yves at the Table on Page 19 of the Original Document, Example 1, disclosing a sintered sphere with 100% composition of oxides).
Regarding claim 19, Yves discloses a zircon content of more than 35% and less than 90%, in percentage by mass based on the total amount of crystal phases (see Yves at [0029] from machine translation via EspaceNet, disclosing a sintered ball with 32% < zircon < 80%). 
Regarding claim 20, Yves discloses the zircon content is less than 68%, in percentage by mass based on the total amount of crystal phases (see Yves at the 
Regarding claim 21, Yves discloses a stabilized zirconia + hafnia content of more than 10% and less than 50%, in percentage by mass based on the total amount of crystal phases (see Yves at [0031] from machine translation via EspaceNet, disclosing a sintered ball with zirconia + halfnia, optionally stabilized < 9%). A prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. (see MPEP 2144.05(I), second paragraph).
Regarding claim 23, Yves discloses the zirconia + monoclinic hafnia content is less than 35%, in percentage by mass based on the total amount of crystal phases (See Yves at the Table on Page 19 of the Original Document, Example 18, disclosing a sintered sphere with 24.6 mass% ZrO2 + HfO2).
Regarding claim 24, Yves discloses the content of zirconia + monoclinic hafnia is less than 10%, in percentage by mass based on the total amount of crystal phases (see Yves at  the Table on Page 19 of the Original Document, Example 1, disclosing a sintered sphere which contains 0% monoclinic zirconia + monoclinic halfnia).
Regarding claim 25, Yves discloses a corundum content of more than 10% and less than 25%, in percentage by mass based on the total amount of crystal 
Regarding claim 26, Yves discloses a content of crystal phases other than zircon, stabilized zirconia, stabilized hafnia, stabilized zirconia, monoclinic hafnia and corundum of less than 8%, in percentage by mass based on the total amount of crystal phases (see Yves at the Table on Page 19 of the Original Document, Example 1, disclosing a sintered sphere which is 100% zircon crystal phase, which Examiner notes must necessarily mean 0% of other crystal phases).
Regarding claim 27, Yves discloses the mullite content is substantially zero (see Yves at the Table on Page 19 of the Original Document, Example 1, disclosing a sintered sphere which is 0% mullite).
Regarding claim 28, Yves discloses a mass amount of amorphous phase, in percentage by mass based on the mass of the bead, of less than 25% (see Yves at the Table on Page 19 of the Original Document, Example 1, disclosing a sintered sphere which is 100% zircon crystal phase, which Examiner notes must necessarily mean 0% of an amorphous phase).
Regarding claim 29, Yves discloses the amorphous phase, expressed as oxide, comprises - MgO and SiO2, and/or - Y2O3 and/or - A12O3 and/or - CaO and/or - Na2O and/or - K2O and/or - P2O5 (see Yves at the Table on Page 19 of the 
Regarding claim 30, Yves discloses the amorphous phase, expressed as oxide, comprises MgO and SiO2 and Y2O3 and Al2O3 and Na2O and K2O and P2O5 (see Yves at the Table on Page 19 of the Original Document, Example 1, disclosing a sintered sphere which is 100% zircon crystal phase, which Examiner notes must necessarily mean 0% of an amorphous phase).
Regarding claim 31, Yves discloses a total porosity of less than 6% (see Yves at the Table on Page 19 of the Original Document, Example 1, disclosing a sintered sphere which has a porosity of 0%).
Regarding claims 32 and 33, while Yves does not explicitly disclose a sphericity greater than 0.7 or greater than 0.85, this is an inherent property. Yves does disclose the sintered sphere which is substantially spherical (see Yves at [0158]). Products of identical composition may not have mutually exclusive properties. In re Spada 15 USPQ2d 1655,1658 (Fed. Circ. 1990).
It is well settled that when a claimed composition appears to be substantially the same as a composition disclosed in the prior art, the burden is properly upon the applicant to prove by way of tangible evidence that the prior art composition does not necessarily possess characteristics attributed to the CLAIMED 
Although the prior art combination does not disclose the claimed properties, the claimed properties are deemed to naturally flow from the structure in the prior art combination, since the prior art combination teaches an invention with a substantially similar structure and chemical composition as the claimed invention. The burden is on the Applicants to prove otherwise. Furthermore, the Examiner respectfully submits that the U.S. Patent Office is not equipped with analytical instruments to test prior art compositions for the infinite number of ways that a subsequent applicant may present previously unmeasured characteristics. When as here, the prior art appears to contain the substantial ingredients and applicant's own disclosure supports the suitability of the prior art composition as the inventive composition component, the burden is properly shifted to applicant to show otherwise.
Regarding claim 34, Yves discloses a size of less than 10 mm and greater than 0.005 mm (see Yves at [0008], disclosing the particles have a size of 0.005 to 10 mm).
Allowable Subject Matter
Claims 16, 22, and 42-43 contain subject matter that appears to be allowable over the closest prior art, and would be allowable if rewritten in independent format. 
Response to Arguments
Applicant's arguments filed 11/29/2021 have been fully considered but they are not persuasive. 
Applicant argues that a person having ordinary skill in the art, practicing the invention of Yves, would have about a 1.6% chance of arriving at the product as claimed in claim 1, therefore the subject matter of claim 1 is not obvious in view of Yves. Examiner respectfully disagrees with Applicant’s characterization of probabilities. As stated in MPEP 2141.03(I) “Factors to consider in determining level of ordinary skill”, "A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton." KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 421, 82 USPQ2d 1385, 1397 (2007). "[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle." Id. at 420, 82 USPQ2d 1397. Office personnel may also take into account "the inferences and creative steps that a person of ordinary skill in the art would employ." Id. at 418, 82 USPQ2d at 1396.  
Therefore, the idea that a person having ordinary skill in the art would act purely randomly in the laboratory is unconvincing. A person having ordinary skill in the art would be able to apply the teachings of Yves to arrive at the claimed product with much greater than 1.6% probability because the teachings of Yves can be applied intelligently and creatively in order to solve common technical problems as detailed above. 
Applicant further argues that Yves teaches away from using stabilized zirconia or stabilized halfnia because none of the examples provided comprise stabilized zirconia or stabilized halfnia, and because Yves states that an embodiment of the preferred product does not contain stabilized zirconia or stabilized halfnia. This is not convincing because the mere absence of working examples or an alternative preference do not constitute teaching away. Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments (see MPEP 2123(II)). Indeed, Yves teaches towards using stabilized halfnia and stabilized zirconia by teaching that the zirconia and halfnia used can be optionally stabilized (see Yves at [0031]).
Applicant’s arguments regarding the 103 application of Nonnet towards claims 1, 21 and 22 has been considered and are found persuasive. The rejections relying upon the application of Nonnett have been withdrawn.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMERON K MILLER whose telephone number is (571)272-4616. The examiner can normally be reached M-F 8:00am - 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KARL E GROUP/Primary Examiner, Art Unit 1731                                                                                                                                                                                                        

/CAMERON K MILLER/Examiner, Art Unit 1731